SHECR ERO Marten Rona

Case 19-11547-reg Doc2_ Filed 08/28/19 Page 1of5

 

 

 

Debtor | Larry Joe Whitesell, {il
First Name Middle Name Last Name
Debtor 2 Jessica Ann Whitesell
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptey Court for the: NORTHERN DISTRICT OF INDIANA [_} Check if this is an amended plan, and

Case number:

(fknown)

 

 

list below the sections of the plan that
have been changed.

 

 

Official Form 113
Chapter 13 Plan

  

To Debtor(s):

To Creditors:

Notices

12/17

This form sets out aptions that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that

do not comply with local rules and judiciat rulings may not be confirmable,
in the following notice to creditors, you must check each box that applies

Your rights may be affected by this plan, Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. I you do not have

an affomey, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on caniirmation, unless otherwise ordered by the Bankruptcy
alsCourt. The Bankruptey Court may confirm this plan without further notice if no objgction to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to File a timely proof of claim in ordér to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
plan includes each af the following items. If an item is checked as “Not Included” orlif both boxes are checked, the provision

will be ineffective if set out later in the plan.

 

 

 

 

 

 

 

11 A limit on the amount of a secured claim, set out in Section 3.2, which may result in [Tj Inkiuded Not Included
a partial payment or no payment at all to the secured creditor

1.2 Avoidance of 4 judicial lien or non possessory, nonpurchase-money security interest, |f"! Intiuded hé! Not Included
set out in Section 3.4.

1.3 Nonstandard provisions, set out in Part &. L_! Entluded i?! Not Included

 

 

2,1 Debtor(s) will make regular payments to the trustee as follows:
$750.00 per Month for 60 months

Insert additional lines if needed.

@ Plan Payments and Length of Plan

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the

payments to creditors specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner.

Cheek ail that apply:

vl
LJ

[9

2.3 Income tax refunds.

Check one.

C}

APPENDIX D

Software Copyright (c} 1996-2019 Best Case, LLC - www bestcase.com

Debtor(s) will make payments pursuant to a payroll deduction order.
Debtor(s) will make payments directly to the trustee,
Other (specify method of payment):

Debtor(s) will retain any income tax refunds received during the plan tenn.

Chapter 13 Plan

 

Page i

Best Case Bankruptey

 
Case 19-11547-reg Doc2_ Filed 08/28/19 Page 2o0f5

Debtor Larry Joe Whitesell, Il

Jessica Ann Whitesell

Case number

[_

Debtor(s} wilf supply the trustee with a copy of each income tax return filed during the
return and will turn over to the trustee all income tax refunds received during the plan
[i Debtor(s) will treat income refunds as follows:
Debtors will tun over 8/12ths of their combined 2019 State and Federal Tax refunds.
$9,000.60 from their combined refunds cach year after 2019. From the portion of their
they will pay at least $3,675.00 to help their case funding.

2.4 Additional payments,
Check one.

vi

The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $45;

EGR Treatment of Secured Claims

None. /f “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5

3.1 Maintenance of payments and cure of default, if any.
Check one.
LL] None. /f “None” is checked, the rest of § 3.1 need not be completed or repraduced,

li

The debtor(s) will maintain the current contractual installment payments on the secured
required by the applicable contract and noticed in conformity with any applicable rules.
by the trustee or directly by the debtor(s), as s
disbursements by the trustee, with interest,
a proof of claim filed before the filing deadtine under Bankruptcy Rule 3002(c) control
as to the current installment payment and arrearage. In the absence of # contrary timely
below are controlling. If relief from the automatic
otherwise ordered by the court, all payments unde
that collateral will no longer be treated by the pla
by the debtor

i this paragraph as to that collateral w

     

 

5616 East 250
North Hartford

pecified below. Any existing arrearage onl
if any, at the rate stated. Unless otherwise or

n. The final column includes only payn

 

plan term within 14 days of filing the

crm.

Debtors will be permitted to retain up to

tax refunds Debtors are allowed to retain.

 

claims listect below, with any changes
These payments will be disbursed either
a listed claim will be paid in fufl through
dered by the court, the amounts listed on
pver any contrary amounts listed below
filed proof of claim, the amounts stated

stay is ordered as to any item of collateral listed in this paragraph, then, unless

H cease, and all secured claims based on
hents disbursed by the trustee rather than

     

 

City, IN 47348

Blackford County

MARKET VALUE

BASED ON 2019

TAX Prepetition:

DITECH ASSESSMENT $465.05 $4,500.00 0.00% $

Disbursed by:
li Trustee
[_} Debtor(s)

/nsert additional claims as needed.

3.2 Request for valuation of security, payment of fully secured claims, and modification of under
[Iv None, if “None” is checked. the rest of $ 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from LL U.S.C. § 506.
Check one,
i None, if “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien avoidance.

Check one.

hl

Official Form 113

Software Copyright (c} 1996-2019 Best Case, LLC - wavw.bestease.com

None, if “None” is checked, the rest of $ 3.4 need not be completed or reproduced.

Chapter 13 Plan

 

secured claims. Check one.

Page 2

Best Case Bankruptey

 
 

30f5

 

Case 19-11547-reg Doc2 Filed 08/28/19 Page
Debtor Larry Joe Whitesell, Hil Case number
Jessica Ann Whitesell
3.5 Surrender of collaterai,

Check one.
fi None, If “None” is checked, the rest of § 3.5 need not be compteted or reproduced.

a Treatment of Fees and Priority Claims

 

4,1 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.
4.2 Trustee's fees
Trustee’s fees are govemed by statute and may change during the course of the case but are estinjated to be 10.00% of plan payments: and
during the plan term, they are estimated to total $4,500.00.
4,3 Attorney's fees.
The balance of the ces owed to the attorney for the debtor(s) is estimated to be $3,710.00.
44 Priority claims other than attorney’s fees and those treated in § 4.5.
Check one.
iv! None. [f “None” is checked, the rest of § 4.4 need not be completed or reproduced.
45 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

r

Check one.
al None. [f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

 

panne

 

Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.
Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Ef mi
providing the largest payment will be effective. Check all that apply.
The sum of $19,081.16, the amount of unexempt equity debtor has in his primary residence.
% of the total amount of these claims, an estimated payment of $ .
The funds remaining alter disbursements have been made to all other creditors provided for in t

CICS)

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims woul
Regardless of the options checked above, payments on allowed nonpriority unsecured claims wi

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims, Check o1

iv]
Other separately classified nonpriority unsecured claims. Check one.

vi

Executory Contracts and Unexpired Leases

None. /f “None” is checked. the rest of $ 5.2 need not be completed or reproduced.

5.3

None. ff “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 

6.1

The executory contracts and unexpired leases liste

contracts and unexpired leases are rejected. Check one.

Official Form £13

Software Copyright (c) 1996-2019 Best Case, LLC - wen besicase.com

Chapter 13 Plan

d below are assumed and will be treated ag

ore than one option is checked, the option

is plan.

d be paid approximately $ .
It be made in at least this amount.

e.

specified. All other executory

Page 3

Best Case Bankruptcy

 
Case 19-11547-reg Doc2 Filed 08/28/19 Page 4of5

Debtor Larry Joe Whitesell, Ill Case number
Jessica Ann Whitesell

[I None, If “None” is checked, the rest of § 6.1 need not he completed or reproduced.

Vesting of Property of the Estate

 

71 Property of the estate will vest in the debtor(s) upon
Check the appliable box:
|} plan confirmation.
vi entry of discharge.
[2 other:

 

Nonstandard Plan Provisions

8.1 Check "None" or List Nonstandard Plan Provisions
[# None. [f “None” is checked, the rest of Part 8 need not be completed or reproduced.

 

BE Sig nature(s):

 

 

 

 

 

hotaurk” for Debtor(s),

 

91 Signatures of Debtor(s) and tor(s)’ Attorney
Ifthe Debtor{s) do not haye anfatiorney, Debtox(s) must sign below, otherwise the Debtor(s) signatures
fany, mustftion below. ~
xX AW xX (a ne
JoeWVhifeselll 7 Jgssica Ann Whitesell
nature of tor | , Signature of Debtor 2

  

 

Executhd o ugust 26, ats” Executedon August 26, 2019
CC
x ( i / _ Date August 26, 2019

 

Scott Federspie”
Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and

order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, 4
included in Part 8.

Official Form 113

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

Chapter 13 Plan

ther than any nonstandard provisions

Page 4

Best Case Banktupicy

 
Case 19-11547-reg Doc2_ Filed 08/28/19 Page 5 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Larry Joe Whitesell, III Case number
Jessica Ann Whitesell

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set

out below and the actual plan terms, the plan terms control.
a. Maintenance and cure payments on secured claims (Part 3, Section 3./ total) $32,403.00
b. Modified secured claims (Part 3, Section 3.2 total) $0.00
c. Secured claims excluded from 11 U.S.C, § 506 (Pari 3, Section 3.3 total) $0.00
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $0.00
&. Fees and priority claims (Part 4 total) $8,210.00
f.  Nonpriority unsecured claims (Pari 5, Section 5.1. highest stated amount) $4,387.00
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $0.00
J. Nonstandard payments (Part 8, totai) + $0.00
Total of lines a through j $45,000.00

Official Form 113 Chapter 13 Plan Page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestease.com Best Case Bankruptcy

 
